Citation Nr: 1207909	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  06-17 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

M. Hannan, Counsel






INTRODUCTION

The Veteran appellant served on active duty in the United States Air Force from March 1971 to April 1973.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision issued by the above Regional Office (RO) of the Department of Veterans Affairs (VA) which, in part, denied the appellant's claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

Thereafter, in a January 2011 decision, the Board, in part, denied the TDIU claim.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2011, the parties in the litigation filed a Joint Motion for Partial Remand.  An October 2011 Order of the Court granted the Joint Motion and vacated the portion of the Board's decision which had denied TDIU.  The Court also remanded that issue to the Board for readjudication pursuant to the provisions of 38 U.S.C.A. § 7252(a).

In January 2012, the appellant's attorney submitted additional evidence, namely a report from a vocational consultant.  The Board cannot consider additional pertinent evidence without first remanding the case to the agency of original jurisdiction (AOJ) for initial consideration or without first obtaining the appellant's waiver.  38 C.F.R. § 20.1304.  However, the appellant's attorney has submitted a written waiver of review of the newly submitted vocational evidence by the AOJ.  Therefore, referral to the AOJ is not required.  See 38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  The appellant has one service-connected disability - a lumbar spine disability evaluated as 60 percent disabling.

2.  As reflected on his February 2005 application for compensation based on unemployability (VA Form 21-8940), the appellant has completed two years of college studies.

3.  The appellant has experience as a computer operator, as a tax examiner, doing litter pick-up, as a visitor guide, in a computer manufacturing plant, and as a sales clerk in a pawn shop.

4.  With full consideration of the appellant's educational background and occupational experience, and with resolution of doubt in the appellant's favor, the evidence is in relative equipoise on the question of whether the appellant's service-connected disability is of such severity as to preclude him from obtaining or retaining substantially gainful employment.


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, the requirements for a total evaluation based on individual unemployability (TDIU) due to service-connected disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1-4.16, 4.18 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Given the disposition herein, additional discussion of those procedures is unnecessary.

II.  The Merits of the Appeal

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

While a veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  A decision of the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See also Fenderson v. West, 12 Vet. App. 119 (1999).

A TDIU rating may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it must be ratable at 60 percent or more, and if there are two or more disabilities at least one disability must be ratable at 40 percent or more and the combined rating must be at least 70 percent or more.  38 C.F.R. § 4.16(a).  38 C.F.R. § 4.19.

If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.

In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

To establish a total disability rating based on individual unemployability on the regular basis, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the appellant's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor which takes the case outside the norm.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the appellant is capable of performing the physical and mental acts required by employment, not whether the appellant can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Factors to be considered are the veteran's education, employment history and vocational attainment (without consideration of his advanced age or of the effects of nonservice-connected disabilities).  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

It is also well-established that, although laypersons are not considered capable of opining on matters requiring medical knowledge, they are permitted to provide personal observations.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, supa.  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); Davidson v. Shinseki, 581 F.3d 1313 (2009).  Here, for example, the appellant is competent to describe his difficulties with low back pain.

In this case, the appellant's single service-connected disability of the lumbar spine has been assigned a 60 percent evaluation.  Thus, the aforementioned TDIU requirement of one disability rated at 60 percent or more has been met.  Therefore, the Veteran does meet the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16(a) and the remaining question is whether the appellant is unemployable as a result of his service-connected disability.

There are various medical opinions of record on the crucial question of whether the Veteran's sole service-connected disability of his low back renders him unemployable.  The appellant underwent a VA general medical examination in May 2005; the examiner reviewed the appellant's claims file.  The appellant reported experiencing back pain and weakness of the legs.  He said that the back pain interfered with sleep and that the pain was made worse by walking and bending down.  He also reported a recent increase in his pain medication intake.  The examiner rendered a diagnosis of degenerative disc disease of the lumbar spine with spinal stenosis.  The examiner opined that the condition was moderate in severity and that the disability would interfere with the appellant getting gainful employment because of his symptoms of continued pain despite medical treatment.

The appellant underwent another VA medical examination in February 2008; the examiner reviewed the appellant's claims file and medical records.  The examiner opined that the appellant could be employed in a sedentary position as his only restriction would be no heavy lifting due to a chronic spine problem.  A VA physician reviewed the February 2008 spine examination report and opined that the appellant had severe symptoms at this time that were somewhat out of proportion to his examination and x-ray findings.  The doctor stated that he believed that the appellant had a moderate to severe condition and further opined that a sedentary job would be tolerable for the appellant, "at minimal part time."

The evidence of record contains a private unemployability assessment report dated in January 2012.  The vocational consultant who authored the report reviewed the claims file and interviewed the appellant.  The consultant noted the appellant's complaints of spinal pain, diminishing mobility, drowsiness from pain medication, an inability to sit for even short periods, an inability to drive due to pain and medication use and a need for assistance with shopping, chores, cooking and transportation.  The consultant concluded that the appellant's lumbar spine disability precluded him from even sedentary work because he was not able to present as a reliable dependable worker given his severe and persistent spinal pain.  The consultant further stated that there was no work whatsoever that the appellant would be able to perform on a competitive and sustained basis due solely to his service-connected disability.  The vocational consultant additionally opined that it was at least as likely as not that the appellant had been unable to secure or follow any substantially gainful occupation due solely to the service-connected spinal stenosis.

The question remaining for the Board is whether the appellant is unable to secure or follow a substantially gainful occupation as a result of his service-connected lumbar spine disability.  There is medical evidence of record on both sides of that question.  The appellant has presented statements that he is incapable of working due to his service-connected low back disability.  However, he also has other nonservice-connected impairments, such as a cervical spine disorder and hearing loss, which affect his capacity for substantially gainful employment.

In this case, further inquiry could certainly be undertaken with a view towards development of the claim.  However, as noted above, the reasonable-doubt rule operates in favor of the claimant when the positive and negative evidence is in approximate balance.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.  Here, the Board is of the opinion that this point has been attained.  

Therefore, based on the totality of the evidence of record, and giving the benefit of the doubt to the appellant, the Board finds that evidence for and against the appellant's TDIU claim is at least in approximate balance on the question of whether the appellant is precluded from work by the service-connected lumbar spine disability  The moderate to severe limitation of the ability to sit, walk, stand and climb stairs, the low back pain, the decreased capacity due to pain and stiffness and the drowsiness from pain medication do interfere with the appellant's capacity to engage in substantially gainful employment.  Therefore, the Board concludes that entitlement to a total evaluation based on individual unemployability due to service-connected disability has been established.


ORDER

A total disability evaluation based on individual unemployability is granted, subject to the law and regulations governing the award of monetary benefits.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


